Citation Nr: 1402394	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  05-40 800	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased rating for epicondylitis of the right elbow, currently evaluated as 20 percent disabling.  

2.  Entitlement to a rating in excess of 10 percent for epicondylitis of the left elbow prior to May 3, 2005, and in excess of 20 percent on and after May 3, 2005.  

3.  Entitlement to an effective date earlier than May 3, 2005, for a 20 percent rating for epicondylitis of the left elbow.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel
INTRODUCTION

The Veteran served on active duty from July 1966 to September 1988.  This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions entered by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Questions involving the ratings to be assigned for each elbow and a separate compensable rating for nerve palsy, neuralgia, or neuropathy affecting the right foot were previously before the Board in May 2009, when they were remanded to the RO through the VA's Appeals Management Center in Washington, DC, so that additional development could be undertaken.  On remand, the AMC by its rating decision of August 2010, granted service connection for lateral plantar neuropathy of the right foot, thereby removing that matter from the Board's jurisdiction.  The AMC on remand also included as appellate issues the questions of whether more than a 10 percent rating is for assignment for left elbow epicondylitis prior to May 3, 2005, as well as entitlement to an earlier effective date for a 20 percent rating for left elbow epicondylitis.  The issues identified on the title page have been restyled to reflect the AMC's actions.  


FINDING OF FACT

In January 2014, the Board was notified by the RO that the Veteran-appellant had died in December 2013.  

CONCLUSION OF LAW

Due to the death of the Veteran-appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran-appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2013).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  






ORDER

The appeal is dismissed.



		
                                             George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


